Citation Nr: 0215461
Decision Date: 09/06/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-26 677	)	DATE SEP 06, 2002
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil, status post tonsillectomy with metastasis to the left neck, claimed as being secondary to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1967 to March 1970.  

This case initially came to the Board of Veterans Appeals (Board) on appeal from an April 1997 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing Officer at the RO in October 1997.  

The case was remanded by the Board to the RO in August 1999 and January 2001 for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have a disease determined by VA to have been due to presumed exposure to Agent Orange during his period of service in the Republic of Vietnam.  

2.  The veteran's squamous cell carcinoma of the left tonsil, status post tonsillectomy with metastasis to the left neck is not shown to have been clinically manifested until many years after service.  

3.  The squamous cell carcinoma of the left tonsil, status post tonsillectomy with metastasis to the left neck is not shown to be due to exposure to Agent Orange or other incident in service.  



CONCLUSION OF LAW

The veteran's disability manifested by squamous cell carcinoma of the left tonsil, status post tonsillectomy with metastasis to the left neck is not due disease or injury which was incurred in or aggravated by service; nor may it be presumed to have been incurred in service or to be due to Agent Orange exposure in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends, in essence, that he developed the squamous cell carcinoma of the left tonsil status post tonsillectomy, with metastasis to the left neck due to exposure to herbicides during active service in Republic of Vietnam.  

The veterans DD Form 214 indicates that the veteran served in the Republic of Vietnam during active service and was awarded the Purple Heart Medal as well as the Republic of Vietnam Campaign w/1960 device medal.  The veterans MOS was that of rifleman.  

A careful review of the veterans service medical records are negative for any complaints, findings or diagnosis of cancer.  In addition, the service medical records do not show that the veteran was treated for exposure to herbicides during military service.  

Between 1983 and 1995, the veteran was afforded several VA examinations with regard to his service-connected disabilities which include PTSD and residuals of a left leg wound.  These VA examinations are negative for any findings of cancer.  In an October 1995 VA examination for mental disorders, for example, the veterans medical history was noted as generally good, other than blindness in the left eye and pains in the legs.  

The veteran was first diagnosed with squamous cell carcinoma of the left tonsil in 1996.  

More specifically, a December 1996 letter from the veterans private doctor indicates that the veteran had presented one month earlier with a one-month history of a mass in the left neck which was getting larger.  The doctor noted that the veteran had smoked one-half pack of cigarettes per day for twenty years.  

The pertinent physical finds were confined to the left neck which showed a 2.5 cm. node in the jugulodigastric area that was firm, nontender and moveable.  The pathology report on the tonsil did show that there was a squamous carcinoma present at about two-thirds of the tonsil.  The tonsil was removed completely.  

A March 1997 letter from another private physician indicated that the veteran underwent radiation therapy treatment at the tonsillar and left neck area.  

In August 1997, the veterans private doctor submitted a letter to the RO regarding the veterans squamous cell carcinoma of the left tonsil.  The doctor, after reviewing the April 1997 RO rating decision noted that, there [might] well be a positive association between herbicides and cancer of the lung, bronchi, larynx, and trachea.  As cancers in those areas [were] caused by similar, if not identical, exposures as the oral cavity, an example with cigarette use and alcohol, it would follow that the herbicides might also be responsible for oral cancers.  The doctor added that, [t]he mucosa lining the oral cavity [was] similar to that lining the larynx, trachea, bronchi, and lungs.  It would seem reasonable to assume that this mucous membrane [might] be damaged in the same way from the herbicides as those of the other structures.  

The doctor concluded that since there was a positive association between herbicides and respiratory cancers, (caused by similar, if not identical exposures as the oral cavity) and, since the tonsil was in the oral cavity, that herbicides could have been a factor in the veterans oral cancer.  

The veteran testified at a personal hearing before a Hearing Officer at the RO in October 1997 that he had served in Vietnam for 10 months and 13 days from October 1967 to April 1968.  The veteran reported that he was last exposed to Agent Orange in April 1968, just before he was injured in combat.  The veteran recalled that he wore the same fatigues during his entire tour in Vietnam that occasionally become saturated from wet chemicals.  

The record contains additional private and VA medical records.  These records are negative for any opinion regarding the etiology of the squamous cell carcinoma of the tonsil.  

In April 2000, the RO sent a letter to the veteran asking the veteran to advise the RO of whether he wished to appear for a herbicide examination.  The veteran apparently did not respond to that request.  

There has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim and superseded the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA could not assist in the development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically noted, the new regulations are effective on November 9, 2000.  

Because of the change in the law brought about by the VCAA during the pendency of this appeal, compliance with the notice and duty to assist provisions contained in the new law was necessary.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (since codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

As such, in January 2001, the case was remanded back to the RO for further development in light of the VCAA.  In response to the remand, the RO sent the veteran a letter in February 2001 which outlined the evidence needed to substantiate his claim.  The letter noted what evidence had already been considered as well as what evidence should be submitted.  It does not appear that the veteran responded to that letter.  

In December 2001, the Board also referred the case for a VA medical expert opinion.  Specifically, the VA medical expert was asked whether the record showed that the veteran had squamous cell carcinoma of the left tonsil, status post tonsillectomy with metastasis to the left neck, that was at least as likely as not the result of exposure to Agent Orange.  

In response, a VA staff oncologist from a Medical Center reviewed the veterans records and the biopsy report and noted that the veteran did have squamous cell cancer of the left tonsil and what appeared to be a metastatic node in the left side of the neck for which he received definitive radiation therapy.  

The oncologist also reviewed MEDLINE over the last 10 years in an attempt to find an association of Agent Orange exposure and oropharyngeal or nasopharyngeal carcinoma.  It was noted that there was a paper published in the Archives of Internal Medicine in December 1990 which specifically looked at the issue of the relationship between nasopharyngeal and nasal carcinoma, but tonsillar carcinoma was apparently not addressed.  An association between nasopharyngeal and nasal carcinoma and Agent Orange exposure was not found.  The oncologist did not find any other references with regards to oropharyngeal carcinomas in the literature.  

The oncologist agreed that, generally the cancers of the upper aerodigestive tract were associated with similar risk factors like smoking and alcohol.  In the case of Agent Orange, however, the doctor admitted that they did not know the extent of exposure on different segments of the upper aerodigestive tract.  The oncologist stated, for example, that, when a person smoked and smoke went through the mouth to the lung, the case control studies found a positive association for lung and bladder cancer.  

The doctor indicated that smoking had been associated with head and neck cancer, but in combination with alcohol consumption.  The oncologist therefore opined that risk factors for cancer might be similar between different organs, but assumptions needed to be substantiated by epidemiologic data, such as in the case of tobacco and alcohol.  For example, alcohol consumption was known to be associated with head and neck cancer in conjunction with smoking, but there was no published evidence that it conferred the same risk for lung cancer.  The oncologist concluded, therefore, that the evidence in this case was lacking to establish the link between oropharyngeal cancer and Agent Orange.  

Service connection may be granted for a disability resulting from a disease or injury which was incurred or aggravated during active duty. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  

If a veteran was exposed to a herbicidal agent during active military, naval or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2001) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provision of 38 C.F.R. § 3.307(d) (2001) is also satisfied:  Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease, multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; acute and subacute peripheral neuropathy; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2001).  

The diseases listed at 38 C.F.R. § 3.309(e) (2001) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).  

A veteran who served in the Republic of Vietnam during the Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2001).  

The Board points out that Several recent changes regarding Agent Orange have been enacted into law recently. 38 U.S.C. 1116 (f), as added by § 201(c) of the "Veterans Education and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001).  Specifically, there is no time limit for developing respiratory cancers.  38 U.S.C. § 1116 (a) (2) (F).  Also, diabetes mellitus (Type 2) is now a presumptive disease under this section.  38 U.S.C.A. § 1116 (a) (2) (G).  As these changes do not affect the veteran's case, he is not prejudiced by the RO's not having initially reviewed them.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Another recent change is that a veteran is now presumed to have been exposed to Agent Orange if he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C. § 1116(f), as added by § 201 of the "Veterans Education and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001).  It is no longer required that a veteran have a presumptive disease for it to be presumed that he was exposed to Agent Orange.  As the veteran served in Vietnam during this time, it is presumed that he was exposed to Agent Orange.  In other words, under the amendment in effect since December 27, 2001, the presumption of exposure to herbicides is provided to all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C. § 1116(f), as revised.

As noted hereinabove, the veteran contends that his squamous cell carcinoma of the left tonsil is due to exposure to herbicides during service in the Republic of Vietnam.  

However, the veteran currently is not shown to have any of the specified diseases associated with exposure to Agent Orange, as delineated under 38 C.F.R. § 3.309(e) (2001).  

The Secretary of VA in this regard has formally announced that a presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for "any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted."  61 Fed. Reg. 41442-41449 (August 8, 1996).  

Because squamous cell carcinoma of the tonsil has not specifically been identified as a disease under 38 C.F.R. § 3.309(e) (2001), consideration on the basis of presumptive service connection is not warranted.  

The Board is mindful that the area of the veterans squamous cell carcinoma (the tonsil) is in close proximity to the trachea and larynx, areas of which respiratory cancers can occur.  However, squamous cell carcinoma of the left tonsil is not one of the respiratory cancers to which 38 C.F.R. § 3.309(e) (2001) would apply.  

Although the veteran's condition is not subject to presumptive service connection based on exposure to Agent Orange, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

After a full review of the record, the Board concludes that service connection for squamous cell carcinoma of the left tonsil on a direct basis is not warranted.  The service medical records are negative for any report of complaint, treatment or diagnosis of squamous cell carcinoma.  The first indication of a diagnosis for cancer is in 1996, over twenty-five years after discharge from active service.  

As noted hereinabove, the evidence of record includes the opinion of one of the veterans private physicians who indicated, in essence, that, since the veterans cancer involved the oral cavity and since respiratory cancers were caused by similar, if not identical exposures as the oral cavity, that it would follow that herbicides might also be responsible for oral cancers.  

The Board finds that the private doctors opinion involves speculation and, as such, is not specific to the veterans claim.  Hence, the doctors opinion must be viewed as being of limited probative value.  

At first glance, it may appear that the veterans private doctor provided an opinion as to the likelihood that exposure to herbicides may have resulted in cancer.  However, and most importantly, the doctors opinion did not apply specifically to the veteran in this case.  Rather, the doctor compared cancers of the oral cavity to respiratory cancers generally in light of 38 C.F.R. § 3.309(e) (2001), based on presumptive service connection.  

In other words, the doctor did not opine that the veterans squamous cell carcinoma might have been due to exposure to herbicides, but rather generalized that oral cancers could be due to herbicide exposure simply because respiratory cancers were listed as a type of cancer for which presumptive service connection may be granted and that respiratory cancers were caused by similar, if not identical exposures as the oral cavity.  

In short, the doctor opined that perhaps oral cancers should be considered under the regulations governing presumptive service connection since respiratory cancers were listed as such.  

The veteran was afforded an opportunity to appear for a VA herbicide examination, but he did not respond to the ROs April 2000 letter as noted hereinabove.  Nor did the veteran reply to the ROs February 2001 letter advising him of what was needed to substantiate his claim.  

The Board is aware that VAs duty to assist is not a one-way street.  If the veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

In the present case, the veteran was afforded the opportunity for a VA examination, which might have elicited a nexus opinion essential to the question of service connection in this case, but he declined such an examination.  

Finally, the Board referred the case for a VA expert opinion in December 2001.  A VA oncologist reviewed the veterans claims file, researched the case, and concluded that the evidence was lacking to establish a link between oropharyngeal cancer and exposure to herbicides.  

Accordingly, based on the evidence of record, the Board finds that the preponderance of the evidence is against the veteran's claim of service connection for squamous cell carcinoma of the left tonsil, status post tonsillectomy, with metastasis to the left neck.  

The Board has also considered the doctrine of giving the benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 (West 1991 & Supp. 2001) and 38 C.F.R. § 3.102 (2001), but does not find the evidence to be of such approximate balance as to warrant its application.  Accordingly, service connection must be denied.





ORDER

Service connection for squamous cell carcinoma of the left tonsil, status post tonsillectomy, with metastasis to the left neck, to include as secondary to the exposure to Agent Orange, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.



  
